Citation Nr: 9905499	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a positive 
tuberculosis tine test.

3. Entitlement to service connection for a bilateral knee 
disorder.

4. Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to May 
1989 and from June 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1996 by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for degenerative joint 
disease of the lumbar spine in order to comply with the 
recent opinion by the United States Court of Veterans Appeal 
(Court), in Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

As in Fenderson, the RO in this case has also misidentified 
this issue on appeal as a claim for an increased disability 
rating for the appellant's service-connected lumbar spine 
disorder, rather than as a disagreement with the original 
rating award for this condition.  However, the RO's November 
1996 and March 1997 Statements of the Case provided the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected degenerative 
joint disease of the lumbar spine.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a disorder manifested by the positive 
tuberculosis tine test.

2. There is no competent evidence of record of a current 
bilateral knee disorder.

3. The service medical records do not document reports of 
hearing loss-related complaints or findings of any hearing 
impairment.

4. On VA audiological examination in December 1995, the 
average puretone decibel (dB) loss was 17 dBs in the right 
ear and 12 dBs in the left ear.  The speech recognition 
score was 100 percent in the right ear and 96 percent in 
the left ear.

5. There is no additional objective evidence of record to 
establish the presence of a current hearing loss 
disability for VA purposes.

6. The appellant's degenerative joint disease of the lumbar 
spine is manifested by a slight limitation of motion and 
degenerative joint disease on x-ray examination.


CONCLUSIONS OF LAW

1. The claims for service connection for a disability 
manifested by a positive tuberculosis tine test and a 
bilateral knee disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. A bilateral hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1998).

3. The schedular criteria for a disability evaluation in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
disorder manifested by a positive tuberculosis tine test and 
a bilateral knee disorder.  While the service medical records 
reflect findings of a positive tuberculosis tine test after 
redeployment from Haiti in March 1995 and that the appellant 
was seen on several occasions for complaints of knee pain in 
1992 and 1993, these records fail to establish the presence 
of any disability associated with the positive tine test or 
to confirm the presence of a chronic bilateral knee disorder.  
On VA examination in December 1995, the appellant's lungs 
were clear and the knee joints were found to be normal.  
There is no additional evidence of record to establish the 
presence of current disability related to the positive tine 
test or to establish a current bilateral knee disorder.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
current disability attributable to the positive tine test and 
the presence of a current knee disorder are inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to his period of service.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

II.  Bilateral Hearing Loss

Initially, the Board finds that the appellant's claim to 
service connection for a hearing loss disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, his assertions that he developed 
impaired hearing during his service as a helicopter pilot are 
deemed sufficient to render his claim plausible.  See 
Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

However, after careful review of the evidence of record, the 
Board concludes that entitlement to service connection for 
bilateral hearing loss is not warranted.  Pursuant to 38 
C.F.R. § 3.385 (1998), to establish the presence of a hearing 
loss disability for VA purposes, the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) must be 40 dBs or greater, or when three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dBs or 
greater or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  In this case, the record 
reflects that on VA audiological examination in December 
1995, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
30
LEFT
10
10
5
5
30

The average puretone thresholds were 17 dBs on the right and 
12 dBs on the left.  Speech audiometry, using the Maryland 
CNC Word List revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

There are no additional audiological findings of record to 
establish the presence of a bilateral hearing loss disability 
for VA purposes.

The Board has carefully considered the appellant's statements 
and contentions to the effect that he developed hearing 
problems during service; however, these contentions alone are 
found to be outweighed by the objective audiological findings 
of record.  Accordingly, the preponderance of the evidence in 
this case is found to be against entitlement to service 
connection for bilateral hearing loss.

III.  Degenerative Joint Disease, Lumbar Spine

Factual Background

The service medical records are negative for complaints or 
findings of a lumbar spine disability.  In August 1996, the 
RO granted service connection for degenerative joint disease 
of the lumbar spine and assigned a 10 percent disability 
evaluation effective from May 29th, 1995.  The rating board 
based this decision upon the X-ray findings of degenerative 
joint disease, or arthritis, noted on a report of a VA 
examination in December 1995.  See 38 C.F.R. § 3.309(a) 
(1998).  On that examination, the appellant reported that he 
experienced back pain during service which had continued 
after service discharge.  He noted that he went to a 
chiropractor for two weeks with some relief of his symptoms.  
He indicated that the pain occurred early in the morning and 
was aggravated by bending, turning, lifting or sleeping on 
his stomach and further noted that the pain did not radiate 
to the lower extremities.  

On physical examination his posture and gait were normal.  
The paraspinal muscles were found to be spastic with slight 
tenderness on percussion of the lower lumbar spine.  There 
was some exaggeration of the lordotic curve.  Lumbar range of 
motion was forward flexion to 90 degrees, extension to 20 
degrees with pain, lateral flexion to 25-30 degrees, 
bilaterally, with slight pain on both sides and rotation was 
to 35 degrees, bilaterally with no pain.  No neurological 
abnormalities were noted and X-rays were noted to reveal 
degenerative joint disease.  The diagnosis was chronic back 
pain due to degenerative joint disease of the lumbar spine by 
history.

There is no additional evidence of record regarding the 
appellant's lumbar spine disability.



Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

The appellant's back disability, degenerative joint disease 
or arthritis, is rated according to limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003-5292.  In evaluating 
the appellant's lumbar spine disability, the Board notes that 
the Court has held that the Board must consider the 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to joint pain on use or during flare-ups, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202, 203 (1995); see also Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) (sections 4.40 and 4.45 of 38 C.F.R. 
make clear that pain must be considered capable of producing 
compensable disability of the joints) and Quarles v. 
Derwinski, 3 Vet. App. 129, 139-40 (1992) (Board's failure to 
consider section 4.40 was improper when that regulation had 
been made potentially applicable through assertions and 
issues raised in record).  Accordingly, the Court's holding 
in DeLuca requires the Board to consider whether an increased 
schedular rating for the appellant's disabilities may be in 
order on three independent bases: (1) pursuant to the 
relevant schedular criteria under 38 C.F.R. Part 4, i.e., 
notwithstanding the etiology or extent of the appellant's 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

After review of the evidence of record, the Board finds that 
the appellant's degenerative arthritis of the lumbar spine 
does not warrant a disability evaluation in excess of 10 
percent.  In reaching this conclusion, the undersigned has 
placed particular emphasis upon the findings noted on VA 
examination in December 1995 coupled with the lack of any 
additional evidence to establish the presence of a more 
severe lumbar disability.  This examination report reflects 
that the appellant's lumbar spine disorder is manifested by 
degenerative joint disease on x-ray examination and a no more 
than slight limitation of lumbar spine motion with complaints 
of occasional pain.  In this regard, pursuant to Diagnostic 
Code 5292, a 10 percent evaluation is warranted for a slight 
limitation of motion, a 20 percent evaluation is warranted 
for a moderate limitation of motion and a 40 percent 
evaluation is warranted for a severe limitation of lumbar 
spine motion.  

The Board notes that the appellant's service connected back 
disorder is degenerative joint disease, and not lumbosacral 
strain or disc disease, with symptoms to be rated under 
Diagnostic Code 5295 or Code 5293, nor does it involve 
ankylosis for evaluation pursuant to Code 5289 or residuals 
of a fractured vertebra consisting of demonstrable deformity 
of a vertebral body for evaluation pursuant to Code 5285. 

The Board has reviewed the service medical records, 
particularly those from his second period of service, and 
found no complaints of back pain during service or of any 
limitation on functioning due to back pain.  The record does 
show complaints relating to the knee and various other 
problems, for which he was occasionally placed on profile.  
For example, in February 1992, the appellant complained of 
problems relating to his toe, diagnosed as a bunion, that 
ached running long distances.  The service medical records 
show various complaints and treatment into 1995, but none 
related to the lumbar spine.  The diagnosis following the VA 
examination in December 1995 referred to chronic back pain due 
to degenerative joint disease by history, although the 
examiner did note that the appellant reported some treatment 
by a chiropractor.  From the lack of complaints and treatment, 
and from the paucity of pathology found on VA evaluation, the 
Board concludes that the preponderance of the evidence shows 
that the appellant's lumbar spine degenerative joint disease 
was properly assigned an initial disability rating of 10 
percent.

While the appellant has reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of the 
currently assigned 10 percent under 38 C.F.R. §§ 4.40 and 4.45 
because a preponderance of the medical evidence does not 
substantiate additional range-of-motion loss in the lumbar 
spine, due to pain attributable to the service-connected 
arthritis, on use or during flare-ups, or due to weakened 
movement, excess fatigability, or incoordination.  

Given the medical findings of record which do not reflect 
range of motion deficits that come close to the requirements 
for ratings in excess of those found above, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  In 
this case, for the reasons stated, the Board finds that a 
preponderance of the evidence of record, at any time since the 
filing of the veteran's claim, is against a disability 
evaluation in excess of 10 percent for the appellant's 
degenerative arthritis of the lumbar spine.  See Fenderson v. 
West, U.S. Vet. App.  No. 96-947, slip op. at 7-9 (Jan. 20, 
1999)(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, entitlement to a rating in excess of the 
currently assigned 10 percent evaluation for degenerative 
arthritis of the lumbar spine is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

